Name: 2000/431/EC: Commission Decision of 7 July 2000 amending Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (notified under document number C(2000) 1863) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  fisheries;  Europe;  economic geography;  health
 Date Published: 2000-07-11

 Avis juridique important|32000D04312000/431/EC: Commission Decision of 7 July 2000 amending Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (notified under document number C(2000) 1863) (Text with EEA relevance) Official Journal L 170 , 11/07/2000 P. 0015 - 0015Commission Decisionof 7 July 2000amending Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway(notified under document number C(2000) 1863)(Text with EEA relevance)(2000/431/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22(6) thereof,Whereas:(1) In July 1999 the Commission adopted Decision 1999/766/EC on certain protective measures in respect of infectious salmon anaemia (ISA) in salmonids in Norway(4). The measures include ban on the imports into the Community of live salmon and stringent conditions for the importation of salmon products for human consumption. These measures apply until 1 July 2000.(2) Norway has during spring 2000 reported further outbreaks of ISA. At present, eight different restriction zones regarding ISA, including nine municipalities, are in force.(3) In the light of the disease situation the measures of Decision 1999/766/EC shall be extended until 1 April 2001.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 1999/766/EC the words "1 July 2000" are replaced by "1 April 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 7 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 302, 25.11.1999, p. 23.